Jackson, Judge,
concurring.
I concur in the judgment of the court in this- case, but not in that part of the opinion which, condemns the court below for charging the jury to the effect that if certain facts exist, then the law presumes that the defendant is guilty, and that they should find him guilty. On the contrary, I think it *506is the duty of the court, always to make a practical application of the law to the facts, and always to tell the jury that if, from the evidence, you find the facts to be so and so, then the defendant is guilty. Nor does the case in 34 Georgia Reports, 262, conflict with this view. The complaint there was that the present chief justice emphasized a little too strongly the words, “you ought to find him guiltyand the then Chief Justice Lumpkin, merely questions the propriety of this charge in this emphatic way, and all that he says about it is in the shape of a question, a mere query. In this case, the court charged the jury to the effect that if these goods stolen from this vessel, were found shortly after they were missing in possession of the defendant, their the law presumed him guilty, unless he explained how he came by them, “and you should find him guilty.” I think that the charge was exactly right; and notwithstanding the criticism of Chief Justice Lumpkin, upon Chief J ustice, then Judge Warner, on the circuit, I think that if Judge Tompkins had added, with emphasis, and you ought to find him guilty, instead of “you should find him so,” he would not have been wrong. Of course the judge should always charge in respect to reasonable doubts, as he did in this case.
I think the fault usual among presiding judges on jury trials, is that they deal too much in generalities, the jury not understanding what they mean; always, they should make the law clear and easily to be understood by the jury, and to do this they must practically apply it to the facts by telling the jury that if you believe, from the evidence, such to be the facts, then such is the law, and defendant is guilty, and you should so find. I cannot, therefore, give my concurrence to the construction put upon Judge Lumpkin’s remarks or questions, in 34 Georgia Reports, nor to the condemnation of Judge Tompkins’ charge in this case.